Citation Nr: 0417887	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1966.  He also had unverified service with the Army Reserves 
and the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  The veteran appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a September 2001 statement, the veteran raised the issue 
of service connection for benign prostatic hypertrophy, as 
secondary to exposure to Agent Orange.  While the issue of 
direct service connection for a headache disorder was 
adjudicated in a September 2002 rating decision, the 
veteran's March 2002 statement and the reports of the 
September 2002 VA examinations reflect that the issue of 
service connection for a headache disorder as secondary to 
the service-connected degenerative joint disease of the 
cervical spine has been reasonably raised.  These issues are 
referred to the RO.


REMAND

The reports of February 1999 VA and June 2002 private x-rays 
of the cervical spine reveal disc space narrowing.  The 
veteran testified that his service-connected cervical spine 
disorder worsened since his last VA examination in September 
2002.  He stated that in the neck, he had limitation of 
motion, stiffness, and pain, along with numbness in three 
fingers in the left hand.  He also added that he recently 
started physical therapy at the VA medical center in Denver, 
Colorado, and authorized the release of medical records from 
Dr. Gibson of the Aspen Hill Chiropractic & Massage Center in 
Conifer, Colorado, and Dr. Straub of the Conifer Medical 
Center in Conifer, Colorado.  Records from the above-
mentioned facilities and Qwest Communications International, 
Inc. may be available.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  Ask the veteran to identify all any 
medical treatment or follow-up for neck 
symptomatology and left hand numbness 
from July 1980 to the present.  Obtain 
all records from the VA medical center in 
Denver, Colorado, from March 2004 to the 
present.  Obtain all records from the Dr. 
Gibson of the Aspen Park Chiropractic & 
Massage Center from July 1999 to the 
present.  Obtain all records from Dr. 
Straub of the Conifer Medical Center in 
Conifer, Colorado, from June 2002 to the 
present.  Obtain any employment-related 
medical records from Qwest Communications 
International, Inc., to include physical 
examinations done in July 1980 by 
Mountain Bell.  Obtain any other 
identified records.  Associate all 
records with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his degenerative 
joint disease of the cervical spine to 
include any neurological disorder of the 
left hand.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the cervical spine.  
The examiner should address the evidence 
of pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  For any degenerative disc 
disease of the cervical spine and any 
neurological disorder of the left hand, 
the examiner should opine on whether it 
is as least as likely as not that the 
degenerative joint disease of the 
cervical spine caused or aggravated such 
a disorder.  The examiner should provide 
a complete rationale based on sound 
medical principles for all expressed 
opinions and conclusions.

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




